Case 3:20-cv-00154-S Document 44 Filed 03/07/21 Page1of6 PagelD 315

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

VICKIE KIM

V. CIVIL ACTION NO. 3:20-CV-00154-S
HCA HEALTHCARE, INC.; GREEN
OAKS HOSPITAL SUBSIDIARY, L.P.
D/B/A MEDICAL CITY GREEN OAKS
HOSPITAL; AND JOEL HOLINDER
M.D. P.A.

CN MN LP OP? >? 4 9 O72 KM

MEMORANDUM OPINION AND ORDER

This Order addresses: (1) Joel Holiner, M.D., P.A.’s Motion to Dismiss and Brief in
Support of Motion to Dismiss (“Holiner Motion to Dismiss”) [ECF No. 13]; (2) HCA Healthcare
Inc.’s Motion to Dismiss Plaintiff's Complaint (CHCA Motion to Dismiss”) [ECF No. 16]; and
(3) Defendant Medical City Green Oaks Hospital’s Motion to Dismiss Plaintiffs Original
Complaint and Brief in Support (“Hospital Motion to Dismiss” ) [ECF No. 20] (altogether,
“Motions to Dismiss”).

Plaintiff asserts multiple Texas state law claims, including negligence, gross negligence,
false imprisonment, civil conspiracy, violations of the Texas Health and Safety Code, and
violations of the Texas Deceptive Trade Practices Act. See Compl. Counts II-IX. Plaintiff also
asserts one federal cause of action—a Rehabilitation Act claim. See Compl. Count I. The Fifth
Circuit has not addressed the application of the Rehabilitation Act to medical treatment. However,
every circuit court that has taken up the issue has determined that a medical treatment decision
cannot form the basis for a Rehabilitation Act claim. This Court, therefore, declines to expand the
scope of the Rehabilitation Act beyond what has been recognized by the Fifth Circuit and all other

circuit courts. As Plaintiff has not stated a federal claim upon which relief can be granted, as set
Case 3:20-cv-00154-S Document 44 Filed 03/07/21 Page 2of6 PagelD 316

forth below, the Court GRANTS the Motions to Dismiss as to Plaintiff s Rehabilitation Act claim,
GRANTS Plaintiff leave to replead her Rehabilitation Act claim, and ABATES Plaintiff's state-
law claims.

I. BACKGROUND

Plaintiff Vickie Kim (“Plaintiff”) sought mental health treatment from Defendant Joel A.
Holiner, M.D., P.A. (“Holiner”) in 2011 for anxiety, obsessive-compulsive disorder, and
postpartum depression. See id. J 18-19. Holiner is employed by Defendant Green Oaks Hospital
Subsidiary, L.P. d/b/a Medical City Green Oaks Hospital (“Hospital”), a mental health facility
owned and operated by HCA Healthcare, Inc. (“HCA”) (together with Holiner and Hospital,
“Defendants”). See id. J 10-13.

According to the Complaint, Plaintiff arrived at the Hospital and requested therapy at
approximately 10:00 p.m. on January 24, 2018. See id. §§] 22-23. The Hospital’s staff took
Plaintiff's statement, conducted a urine test, strip-searched Plaintiff, confiscated her shoes, and
requested her billing information. See id. {{] 24-25. Hospital staff then informed Plaintiff that she
was being admitted into inpatient care. See id. § 40. Plaintiff alleges that she told staff that she
could not stay at the Hospital and did not want inpatient treatment. See id. {J} 26-29. Hospital
staff allegedly falsified Plaintiff's medical records to indicate Plaintiff was suicidal and
“intimidated and forced [Plaintiff] into a voluntary commitment.” /d. J§ 41, 44. On January 30,
2018, after seeing Holiner, Plaintiff was released. See id. § 47. Plaintiff does not provide any
additional details regarding her alleged confinement at the Hospital, her visit with Holiner, or the
circumstances surrounding her release.

Il. LEGAL STANDARD
To defeat a motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6), a

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Ail.
Case 3:20-cv-00154-S Document 44 Filed 03/07/21 Page3of6 PagelD 317

Corp. v. Twombly, 550 U.S. 544, 570 (2007), Reliable Consultants, Inc. v. Earle, 517 F.3d 738,
742 (Sth Cir. 2008). To meet this “facial plausibility” standard, a plaintiff must plead “factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plausibility does not require
probability, but a plaintiff must establish “more than a sheer possibility that a defendant has acted
unlawfully.” Jd. The court must accept well-pleaded facts as true and view them in the light most
favorable to the plaintiff. Sonnier v. State Farm Mut. Auto. Ins., 509 F.3d 673, 675 (5th Cir. 2007).

The ultimate question is whether the Complaint states a valid claim when viewed in the
light most favorable to the plaintiff. Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co.,
313 F.3d 305, 312 (Sth Cir. 2002). At the motion to dismiss stage, the court does not evaluate the
plaintiff’ s likelihood of success. It only determines whether the plaintiff has stated a claim upon
which relief can be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293 (Sth Cir. 1977).

Ti. ANALYSIS
A. Rehabilitation Act

To qualify for relief under the Rehabilitation Act, a plaintiff must demonstrate that: (1) she
is an “individual with a disability under the Rehabilitation Act”; (2) who is “otherwise qualified”
for participation in a program; (3) who is being “excluded from participation in, being denied the
benefits of, or being subjected to discrimination under the program solely by reason of [ ] her
disability”; and (4) the program receives federal financial assistance. See Spann ex rel. Hopkins
v. Word of Faith Christian Cir. Church, 589 F. Supp. 2d 759, 764 (S.D. Miss. 2008); see also
Hileman v. City of Dallas, 115 F.3d 352, 353 (Sth Cir. 1997); Chandler v. City of Dallas, 2 F.3d
1385, 1389-90 (5th Cir. 1993). Plaintiff has the burden of proof. See Chandler, 2 F.3d at 1390.

Plaintiff does not cite, and the Court’s independent research has not revealed, any Fifth

Circuit precedent applying the Rehabilitation Act to medical treatment decisions. Fifth Circuit
Case 3:20-cv-00154-S Document 44 Filed 03/07/21 Page4of6 PagelD 318

precedent addressing the Rehabilitation Act consists primarily of cases regarding discrimination
in the employment, transportation, and education contexts. See, ¢.g., Pace v. Bogalusa Cnty. Sch.
Bd., 403 F.3d 272, 275 (Sth Cir. 2005) (education); Zaylor v. City of Shreveport, 798 F.3d 276,
286 (Sth Cir. 2015) (sick leave); Frame v. City of Arlington, 657 F.3d 215, 225 (5th Cir. 2011)
(sidewalk accessibility); Melton v. Dallas Area Rapid Transit, 391 F.3d 669, 675-76 (Sth Cir.
2004) (public transportation); Lollar v. Baker, 196 F.3d 603, 609 (Sth Cir. 1999) (employment).

However, every circuit court that has addressed the issue has held that a medical treatment
decision cannot form the basis of a Rehabilitation Act claim. See Burger v. Bloomberg, 418 F.3d
882, 882 (8th Cir. 2005) (per curiam) (“[A] lawsuit under the [Rehabilitation Act] or the Americans
with Disabilities Act (ADA) cannot be based on medical treatment decisions[.]”); Fitzgerald v.
Corr. Corp. of America, 403 F.3d 1134, 1144 (10th Cir. 2005) (“These are the sort of purely
medical decisions . . . [that] do not ordinarily fall within the scope of the ADA or the Rehabilitation
Act.”); Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1289, 1294 (11th Cir. 2005) (“The
Rehabilitation Act, like the ADA, was never intended to apply to decisions involving the
termination of life support or medical treatment.”); Les/ey v. Hee Man Chie, 250 F.3d 47, 58 (1st
Cir. 2001) (a reasoned medical judgment with which a plaintiff disagrees is not an appropriate
basis for a claim under the Rehabilitation Act); United States v. Univ. Hosp., State Univ. of New
York at Stony Brook, 729 F.2d 144, 157 (2d Cir. 1984) (Rehabilitation Act legislative history
indicates that Congress did not contemplate that the Act would apply to medical treatment
decisions).

Plaintiff alleges that Defendants violated the Rehabilitation Act by admitting her to
inpatient treatment instead of providing outpatient treatment. See Compl. § 52. However, Plaintiff

also concedes that she has a history of mental illness, id. § 18-19; she requested therapy, id. § 23;
Case 3:20-cv-00154-S Document 44 Filed 03/07/21 Page5of6 PagelD 319

Hospital staff took her statement, id. § 25; and staff perceived her to be suicidal, id. § 41. Based
on Plaintiffs alleged facts, it appears that Hospital staff made a medical judgment with which
Plaintiff disagrees. This is not a basis for a Rehabilitation Act claim. See Lesley, 250 F.3d at 58.
At bottom, this appears to be a contested medical negligence case, regardless of how creatively or
zealously argued otherwise (perhaps in an effort to avoid Texas state law damage caps).!
Accordingly, taking Plaintiff's alleged facts as true and viewing them in the light most favorable
to Plaintiff, the Court finds that Plaintiff has not stated a Rehabilitation Act claim.
B. State Law Claims

A district court may decline to exercise supplemental jurisdiction over pendent state claims
if “the district court has dismissed all claims over which it has original jurisdiction[.]” 28 U.S.C.A.
§ 1367(c)(3). Indeed, when a court dismisses all federal claims before trial, “the general rule is to
dismiss any pendent claims.” See Bass v. Parkwood Hosp., 180 F.3d 234, 246 (5th Cir. 1999); see
also Gordon v. Univ. of Tex. Med. Branch, 700 F. App’x. 350, 352 (Sth Cir. 2017) (Mem.).

The Court dismisses Plaintiffs only federal claim, and it is the Court’s intent to follow the
general rule relative to pendent state claims. However, Plaintiff has requested leave to “replead
and provide more specific details” in support of her claims. Resp. 23. Although the Court
questions whether repleading to state a Rehabilitation Act claim under the law would be futile, the
Court nevertheless grants Plaintiff leave to amend her federal claim and abates Plaintiff's state law

claims in the meantime.”

 

1 “For example, there are no damage caps under [the Rehabilitation Act].” Resp. 8.

? Alternatively, Plaintiff may wish to refile her state law claims in state court to avoid any potential limitations
issues.
Case 3:20-cv-00154-S Document 44 Filed 03/07/21 Page6of6 PagelD 320

IV. CONCLUSION

For the reasons discussed above, the Court GRANTS IN PART and DENIES IN PART
Joel Holiner, M.D., P.A.’s Motion to Dismiss [ECF No. 13], GRANTS IN PART and DENIES
IN PART HCA Healthcare Inc.’s Motion to Dismiss [ECF Nos. 16 & 17], and GRANTS IN
PART and DENIES IN PART Defendant Medical City Green Oaks Hospital’s Motion to Dismiss
[ECF No. 20]. The Court GRANTS Plaintiff leave to file an amended complaint by March 31,
2021. Plaintiffs remaining state law claims are ABATED. If an amended complaint is not filed
within such time, the case will be reopened and Plaintiff's Rehabilitation Act claim will be

dismissed with prejudice and her remaining state law claims will be dismissed without prejudice.

Le Solel—

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

SO ORDERED.

SIGNED March 7, 2021.
